Title: From James Madison to David Gelston, 19 June 1806
From: Madison, James
To: Gelston, David



Sir.
Department of State June 19th. 1806.

The Secretary of the Treasury has communicated to me the report made to you by the British Ship of War Chichester on her entering the harbour of New York.  As it does not appear what species of stores she has been sent to procure, I have thought it necessary to remind you, that she cannot be permitted to receive any articles of contraband of war nor any equipments of a nature merely applicable to war.  In other respects you will be equally guided by the instructions, which have from time to time been given for preserving the tranquility of the port.  I am &c. 

James Madison

